Citation Nr: 0918145	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  08-04 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
major depressive disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1984 to June 
1988.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Minnesota.


FINDING OF FACT

The Veteran's major depressive disorder has been manifested 
by depressed, irritable, anxious, and dysphoric mood, mildly 
anxious affect, halting speech characterized by reluctance of 
flow and rate, limited insight, and sloppy grooming.  The 
evidence also showed that the Veteran was alert and oriented 
to person, place, and time, had normal impulse and mental 
control, normal speech, good attention and concentration, and 
adequate judgment.  The evidence further showed a lack of 
suicidal ideation, perceptions, or delusions, perceptual 
disturbances, memory difficulties, or fine or gross motor 
impairments.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
major depressive disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for an initial evaluation 
in excess of 30 percent for major depressive disorder, in 
Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that in cases where service connection has been granted 
and initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Thus, VA's duty to notify in this case has been 
satisfied via the October 2005 letter which notified the 
Veteran of his entitlement amount and payment start date. 
 Also see Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-
117 (2007).  Moreover, since VA's notice obligation was 
satisfied when the RO granted the Veteran's claim for service 
connection, the Board also finds that VA does not run afoul 
of the Court's holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Moreover, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(holding that although Veterans Claims Assistance Act of 2000 
notice errors are presumed prejudicial, reversal is not 
required if VA can demonstrate that the error did not affect 
the essential fairness of the adjudication).

The Veteran's service treatment records and VA treatment 
records have been obtained.  The Veteran did not identify any 
pertinent private treatment records.  Additionally, the 
Veteran was afforded VA examinations in August 2002, 
September 2006, and May 2008.  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 473.

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the Veteran or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (finding that the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant). 

Once service connection has been granted, disability ratings 
are determined by the application of the VA's Schedule for 
Rating Disabilities (Schedule), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008).  Pertinent regulations do not require 
that all cases show all findings specified by the Schedule, 
but that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2008).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the 
disability is to be considered, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
an appeal is based on the assignment of an initial rating for 
a disability, following an initial award of service 
connection for this disability, the rule articulated in 
Francisco does not apply.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Instead, the evaluation must be based on the 
overall recorded history of a disability, giving equal weight 
to past and present medical reports.  Id. 

The Veteran's claim for service connection for major 
depressive disorder was received in February 2002.  The RO 
subsequently denied service connection in a September 2002 
rating decision.  Thereafter, in July 2003, the Veteran filed 
a notice of disagreement to the RO's September 2002 rating 
decision.  The RO issued a statement of the case in March 
2004, to which the Veteran filed a timely appeal.  The 
Veteran was then granted service connection for major 
depressive disorder by a August 2005 Board decision, and a 30 
percent evaluation was assigned by the RO in a September 2005 
rating decision under 38 C.F.R. § 4.130, Diagnostic Code 
9434, effective February 17, 2002.  The Veteran filed a 
notice of disagreement to the RO's decision, and the RO 
continued the 30 percent evaluation by a December 2006 rating 
decision.  The RO issued a statement of the case in December 
2007.  The Veteran subsequently filed a timely appeal of that 
decision, seeking a higher initial disability rating.

Pursuant to Diagnostic Code 9434, major depressive disorder 
is rated 30 percent when it contemplates occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events). 38 C.F.R. § 4.130, Diagnostic 
Code 9434.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A review of the Veteran's VA treatment records dated 
September 2003 through August 2006 indicate a history of 
depression, anxiousness, and social phobia dating back to 
childhood, and trouble finding and maintaining employment as 
an adult.  The treatment records also show that the Veteran 
was receiving psychotherapy and took medication.  The VA 
treatment records also noted that the Veteran's mood was 
depressed, irritable, and at times anxious.  The records 
further noted that at different times the Veteran had 
discontinued medication and did not wish to receive 
counseling.  VA treatment records dated from September 2004 
to August 2006 noted that the Veteran's Global Assessment of 
Functioning (GAF) score ranged from 65 to 75.  


During an August 2002 VA examination, the Veteran reported 
that he did not fit in anywhere and is uncomfortable being 
around people because he thinks they are judging him and 
paying attention to him in a disapproving manner.  The 
Veteran reported feeling blue and subsequently isolating 
himself for a few days to a few weeks at a time.  The Veteran 
also reported that he considered himself to be an upbeat 
individual more frequently than a depressed individual.  
Finally, the Veteran reported having trouble finding 
employment, due to his feeling uncomfortable working around 
people.  At the time of the examination, the Veteran was 
single and had been self-employed cutting grass for three 
years.  The Veteran stated he had tried to work in his field, 
auto service management, but had experienced conflicts with 
his employer.  

Upon examination, the Veteran presented with halting speech 
characterized by some reluctance of flow and rate, anxious 
and frustrated mood, mildly anxious affect, and limited 
insight.  His grooming was also opined to be careless.  
However, the examiner noted that the Veteran did not exhibit 
any psychotic symptoms, he was oriented in all spheres, his 
mental control was within normal limits for his age and 
education, his thought content was relevant, coherent, and 
non-bizarre, his ability to abstract and his impulse control 
were fair to good, and his judgment was fair.  In his 
assessment, the examiner reported that "[a]lthough anxiety 
was in evidence on this occasion, there were no clear 
anomalies of depressive affect.  This is congruent with the 
Veteran's self report of depression which is periodic and 
remitting.  Diagnostic criterions necessary for major 
depressive episodes were largely lacking."  

The examiner diagnosed depressive disorder not otherwise 
specified and relational problems not otherwise specified.  
It was thereafter noted that "[t]here is, quite frankly, 
very little DSM to properly describe the kind of 
personalogical development evidenced by this individual."  
The examiner listed as the Veteran's psychosocial stressors 
general dissatisfaction with levels of achievement as well as 
problems with social surroundings and relationships, and 
rated the severity of stressors as moderate.  His GAF score 
was 60. 

During a September 2006 VA examination, the Veteran reported 
periods of depressed mood that occurred half a dozen times 
per year.  The Veteran also reported that he was not in 
contact with his family nor did he wish to renew contact with 
them.  The Veteran remained self-employed cutting grass and 
reported that he got along well with most of his customers.  
The Veteran also reported that during the previous winter, he 
had been employed by a contractor installing lightbulbs.  The 
Veteran voiced concern over the fact that he wished to find 
employment commiserate with his education but did not want to 
work with people.  

Upon examination, adverse symptomatology was limited to a 
mildly dysphoric mood.  Otherwise, the Veteran was 
cooperative, alert, and oriented to time, place, and person, 
and he evidenced adequate grooming and hygiene.  The examiner 
reported that the Veteran's thought content was logical, his 
thought processes were sequential and goal directed, and 
insight and judgment appeared relatively intact.  No memory, 
attention, or concentration difficulties were noted.  
Finally, no delusions or hallucinations were detected and the 
Veteran denied any suicidal or homicidal ideation.  

The examiner diagnosed depressive disorder and relational 
problems not otherwise specified.  The GAF score was 60.  The 
examiner concluded that 

the [V]eteran continues to report 
symptoms consistent with a diagnosis of 
depressive disorder not otherwise 
specified.  The [V]eteran also endorsed a 
history of interpersonal difficulties 
consistent with a diagnosis of relational 
problems not otherwise specified.  Per 
the [V]eteran's self report and review of 
medical records, his symptom presentation 
appears to be generally consistent with 
his previous [VA examination] in August 
2002.

During the Veteran's most recent VA examination in May 2008, 
it was noted that he was receiving mental health treatment as 
recently as July 2007, at which time the diagnosis was 
depression with a GAF score of 70.  The Veteran reported 
depressed mood all of the time due to feeling hopeless about 
his job prospects and feelings of worthlessness that come and 
go.  The Veteran further reported a decrease in energy over 
the last few years, concentration difficulties, and 
difficulty leaving his apartment as he does not want to be 
around people.  The Veteran also expressed frustration with 
his lack of career and success, and emphasized that he does 
not like to be around people.  The Veteran reported that he 
had never been married or had children, he was not involved 
in a romantic relationship, he did not have friends, nor did 
he see his family.  The Veteran also reported that he was 
self-employed cutting grass and worked fifteen to twenty 
hours per week, and that he had worked temporarily as a 
driver's assistant over the previous winter.  He reported 
that he had not had any trouble with his supervisor at that 
job.

Upon examination, adverse symptomatology was limited to the 
Veteran being sloppily groomed and having limited insight.  
It was thereafter noted that the Veteran was cooperative as 
well as alert and oriented to person, place, and date, his 
mood was euthymic with congruent affect, his speech was clear 
and within normal limits, his attention, concentration, and 
verbal abstract reasoning skills were good, and his judgment 
was adequate.  It was further noted that thought processes 
were goal directed and tests of mental control were good.

The examiner concluded that the Veteran's symptoms did not 
meet specific criteria and therefore the diagnosis was 
depressive disorder, not otherwise specified.  The examiner 
acknowledged the Veteran's reports of a long history of poor 
social adjustment, and rated his current level of functioning 
at 50, noting "he is experiencing serious impairments in his 
social, interpersonal, and occupational functioning."  The 
examiner further noted 

[a] GAF based solely on the [V]eteran's 
symptoms of depression would be higher, 
as [his] depressive symptoms do not 
appear to the major barrier to his 
functioning at this time.  The [V]eteran 
is experiencing mild levels of 
symptomatology, as previously discussed.  
He is requiring no treatment, to include 
therapy or medication management.  
Therefore, his GAF is rated at 70.  

The examiner ultimately opined "[i]t is more likely than not 
that the [V]eteran's low frustration tolerance, tendency to 
react with anger when frustrated, and unreasonable 
expectations, as well as lifelong dislike of being around 
people, serves as limiting factors to his functioning more so 
than depressive symptomatology."  Lastly, it was opined that 
the GAF score assigned was based on symptoms of depression 
was 70. 

The Board must consider all the pertinent evidence of record 
and set forth a decision based on the totality of the 
evidence in accordance with all applicable legal criteria.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The 
Board finds that the evidence of record does not support an 
initial evaluation in excess of 30 percent for the Veteran's 
major depressive disorder.  

First, the Veteran's GAF scores reported in the record ranged 
from 60 to 75.  A GAF score is highly probative, as it 
relates directly to the level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  According to the GAF Scale, a GAF 
score of 60 is assigned for moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
See AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL 
(DSM IV) 427-9 (4th ed. 1994).  A GAF score of 70 is assigned 
for mild symptoms or some difficulty in social, occupational, 
or school functioning, but who generally functions pretty 
well and has some meaningful interpersonal relationships.  
Finally, a GAF score of 75 is assigned for transient and 
expectable reactions to psychosocial stressors and who has no 
more than slight impairment in social, occupational, or 
school functioning.  

A GAF score of 60 was assigned at both the August 2002 and 
September 2006 VA examinations.  VA treatment records reflect 
that during that same time period, the GAF scores of 65 to 75 
were assigned.  Finally, a GAF score of 70 was assigned at 
the most recent VA examination in May 2008.  While the VA 
examiner noted that the current level of functioning 
correlated to a GAF score of 50 based on serious impairment 
in the Veteran's social, interpersonal, and occupational 
functioning, the examiner opined that since the claimant was 
experiencing mild levels of symptomatology and was requiring 
no therapy or medication management, the GAF score for his 
depression was 70.  The Board therefore finds that the GAF 
scores as reported in August 2002 through May 2008 reflect 
mild to, at best, moderate symptoms of depression.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) 
(finding that "when it is not possible to separate the 
effects of the [service-connected condition and the non-
service-connected condition], VA regulations at 38 C.F.R. 
§ 3.102, which require that reasonable doubt on any issue be 
resolved in the Veteran's favor, clearly dictate that such 
signs and symptoms be attributed to the service-connected 
condition"); see also 61 Fed. Reg. 52698 (Oct. 8, 1996).  
Since, in this case, the VA examiner was able to distinguish 
between the adverse symptomatology caused by the service 
connected major depressive disorder and the non service 
connected disabilities, the Board may only rate the severity 
of his disability based on the adverse symptomatology 
attributed to that disability.

Next, the Board finds that the objective evidence of record 
does not support an increased initial evaluation.  During the 
August 2002 VA examination, the examiner reported that the 
Veteran's judgment was fair and his ability to abstract was 
good.  The examiner also noted that the Veteran's anxiety was 
evident and his insight was limited.  However, the examiner 
ultimately opined "[a]lthough anxiety was in evidence on 
this occasion, there were no clear anomalies of depressive 
affect.  This is congruent with the Veteran's self report of 
depression which is periodic and remitting.  Diagnostic 
criterions necessary for major depressive episodes were 
largely lacking."  Moreover, during the September 2006 VA 
examination, after finding that the Veteran's insight and 
judgment were relatively intact and no difficulties with 
memory, attention, or concentration were present, the 
examiner concluded "[the Veteran's] symptom presentation 
appears to be generally consistent with his previous [VA 
examination] in August 2002."

Additionally, during the May 2008 VA examination, the 
Veteran's speech was reported as normal, his reasoning skills 
were good, and his judgment was adequate.  While the examiner 
reported that the Veteran was experiencing serious 
impairments in his social, interpersonal, and occupational 
functioning, the examiner ultimately opined, "[i]t is more 
likely than not that [his] low frustration tolerance, 
tendency to react with anger when frustrated, and 
unreasonable expectations, as well as lifelong dislike of 
being around people, serves as limiting factors to his 
functioning more so than depressive symptomatology."  

The Veteran asserts that his condition is much worse than the 
30 percent assigned.  However, medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Therefore, as the Veteran is not a health care professional, 
his statements are not competent opinions as to medical 
diagnoses or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).   

While the record reflects the Veteran's long history of 
difficulty in establishing and maintaining effective work and 
social relationships, the examiner in May 2008 found that 
this was due to limiting factors other than the Veteran's 
service-connected depression symptoms.  The record is 
negative for any indices of the majority of the symptoms 
contemplated by 38 C.F.R. § 4.130, Diagnostic Code 9434 that 
warrant an evaluation of 50 percent, including panic attacks, 
memory impairment, difficulty in understanding complex 
commands, or impaired abstract thinking or judgment.  Based 
on all of the competent evidence of record, including VA 
treatment records, the objective findings of three VA 
examiners, and the assignment of GAF scores of 60 or higher 
on at least five separate occasions since 2003, the Board 
finds the Veteran's major depressive disorder is adequately 
reflected in the 30 percent evaluation.  This is true 
throughout the period of time during which his claim has been 
pending.  Fenderson, 12 Vet. App. at 126.

Evaluating a disability using either the corresponding or 
analogous diagnostic codes contained in the Schedule is 
generally sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate, a task performed either by the RO 
or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 
(2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  

Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the Veteran's 
service-connected disability with the established criteria 
found in the Schedule for that disability.  Thun, 22 Vet. 
App. at 115.  If the criteria reasonably describe the 
Veteran's disability level and symptomatology, then his 
disability picture is contemplated by the Schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 
66749 (1996) (when service-connected disability affects 
employment "in ways not contemplated by the rating 
schedule[,]" § 3.321(b) (1) is applicable).  

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render inadequate 
the rating assigned for his major depressive disorder.  This 
disorder is evaluated as a mental disorder, the criteria of 
which is found by the Board to specifically contemplate the 
level of occupational and social impairment caused by this 
disability.  When comparing the Veteran's disability picture 
with the symptoms contemplated by the Schedule, the Board 
finds that his symptoms are congruent with the disability 
picture represented by the assigned rating, as they 
reasonably describe his disability level and symptomatology 
for the rating period in question.  The Veteran's major 
depressive disorder was manifested by depressed, irritable, 
anxious, and dysphoric mood; mildly anxious affect; halting 
speech characterized by reluctance of flow and rate; limited 
insight; and sloppy grooming.  The assigned GAF scores 
indicated mild to moderate symptoms.  There was no evidence 
of suicidal ideation, perceptions, or delusions; perceptual 
disturbances; memory difficulties; or fine or gross motor 
impairments.  The Veteran was alert and oriented to person, 
place, and time, had normal impulse and mental control, 
normal speech, good attention and concentration, and adequate 
judgment.  While the Veteran reported feelings of depression 
and hopelessness over his difficulty maintaining employment, 
he was self-employed at the time of his most recent VA 
examination and reported previous employment in various 
capacities.  As discussed earlier, a 30 percent evaluation is 
warranted for major depressive when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood and anxiety.  
See 38 C.F.R. § 4.130, Diagnostic Code 9434.  

Thus, the Board finds that no part of the Veteran's 
disability picture, based on the evidence of record with 
respect to his major depressive disorder, can be 
characterized as an exceptional case, so as to render the 
schedular evaluations inadequate.  The threshold 
determination for a referral for extraschedular consideration 
was not met with respect to the Veteran's major depressive 
disorder, and consequently, the Board finds that he is not 
entitled to referral for an extraschedular rating for that 
disorder.  Thun, 22 Vet. App. at 115. 

As the objective medical evidence of record does not reflect 
objective clinical results meriting an initial evaluation in 
excess of 30 percent for major depressive disorder, the 
preponderance of the evidence is against the Veteran's claim.  
Accordingly, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 30 percent for major 
depressive disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


